Case:19-14148-EEB Doc#:3 Filed:05/15/19 Entered:05/16/19 14:10:58 Pagei of 2

 

 

 

 
  

Filf in this information to identify your case:

  

 

Debior Danielle Foreman
First Name Ride Name

  
   
 

 

Debtor 2 : ane
{Spouse, if ffing) First Name Kidde Name

District of Colorado -

 

  
   

United States Bankruptcy Court for the:

  
 

CI Check if this is an

Case number .
amended filing

(If Known}

 

 
   
 

 

 

Official Form 108°
Statement of Intention for Individuals Filing Under Chapter 7 ms

 

 

tf you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, untess the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together In a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). :

coo List Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. : ; : .
Creditors
name; __ CAPITAL ONE AUTO FINANCE U1 surrender the property O1No

enema ote wwe TD) Retain the properly and redeem it. ves

Desi of 2048 Nissan Altima : / Retain the property and enter into a
securing debt: Reaffirmation Agreement.

L) Retain the property and {expiain]:
Creditors C) Surrender the property. LI No
name:
ee ~ ce eee ee ee ne cao meet ugee scien een igs een ecn oe wee boas wee QO Retain the property and redeem it. 0 Yes
orepety of LJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and explain]:
Creditor’s O) surrender the property. UI No
name:

ve case - (2 Retain the property and redeem it. 11 Yes

Decco of of LL} Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(2 Retain the property and [explain]:
Creditor's U Surrender the property. Ci No
name:
— ( Retain the property and redeem it. OO) ves
orepety of LI Retain the property and enter into a
securing debt: Reaffirmation Agreement.

QO Retain the property and [explain{:

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case:19-14148-EEB Doc#:3 Filed:05/15/19 Entered:05/16/19 14:10:58 Pagez2 of 2

Debtor 1 Danielle Foreman Case number (if known)
Fisthame fiddie Hamme Last Name

| Part 2: | List Your Unexpired Personal Property Leases

 

 
 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officlal Form 108G),
fill in the Information below. Do not list real estate leases, Unexpired leases are leases that are still in effect; the Jease period has not yet -
ended. You may assume an unexpired personal property lease if the trustee does not assume It. 41 U.S.C. § 365(p)(2).
Lessors name: QL) No
Description of leased C1 ves
property:
Lessor's name: O Ne
Description of leased O Yes
property:
Lessor’s name: LI No
Description of leased LI Yes
property:
Lessor's name: LI No
Description of leased
property:
Lessors name: Li to
ee fee we eee ee cne te ee ne em Nee oem aE ome aR en Re MEO AMEE EON ee OO REE cerca on OE eam me oO Yes
Description of leased
property:
Lessor's name: . LI No
a vocemnmatne ont minnmnnnnaminenenerinreee tenn nes FT a
Description of leased
property:
Lessor’s name: No
poses man Coc oc eettuee unuevuatens a Fo sone nana ona mann enemas en FA
Description of leased
property:

 

Under pena 6. of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that i¢.subject to an unexpired lease.

   

x

 

 

Rignatbre of Debtor 4 Signalure of Debtor 2
pate 05/14/2019 Date
Mi? DD fF YYYY MMi DDI YYYY

Official Form 108 Statement of Intention for Individuats Filing Under Chapter 7 page 2
